Citation Nr: 0905109	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-41 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected type 
II diabetes mellitus, currenty evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

Type II diabetes mellitus is manifested by no more than the 
requirement for insulin and restricted diet; required 
regulation of activities due to diabetes mellitus is not 
demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for type II diabetes mellitus have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in August 2004 and May 2008 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate the veteran's service connection claim.  
These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The May 2008 letter provided this notice to the 
veteran.  

The Board observes that the August 2004 letter was sent to 
the veteran prior to the December 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the May 2008 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a May 2008 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  The Board 
notes that the May 2008 letter provided this notice to the 
veteran.


The Board notes in this instance, however, that there was no 
readjudication following the issuance of the June 2006 
letter.  Nevertheless, with regard to the veteran's initial 
rating claims for evaluations in excess of 10 percent for 
service connected degenerative joint disease, left knee and 
right knee, the Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet.App. 112, 119 (2007).  In 
this case, the veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.

Thus, the Board finds that there has been no prejudice to the 
veteran, and any defect of notice has not affected the 
fairness of the adjudication on the initial rating issues.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

With regard to the claim for entitlement to an increased 
disability rating for fracture and removal, right patella, 
retained foreign body; cicatrix, post operative, the Board 
acknowledges that this claim is not an initial increased 
rating claim and therefore Vazquez-Flores notice requirements 
must be addressed with regard to this claim.  
Therefore, with regard to the veteran's increased rating 
claim, the Board observes that the October 2005 letter 
advised the veteran that he must show that his service-
connected disability had gotten worse.  However, according to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Although the veteran was provided with examples of both lay 
and medical evidence he could submit in the October 2005 
letter, he was not given notice of the other elements under 
Vazquez-Flores at any time during the development of his 
claim, except for the relevant diagnostic codes, which were 
included in the April 2006 statement of the case.  Failure to 
provide pre-adjudicative notice of any VCAA elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the present case, the Board notes that the veteran has 
emphasized the impact of his knee injury and subsequent 
degenerative joint disease on his daily life and employment 
by describing the constant level of pain he experiences in 
both knees as well along with the frequent buckling and the 
limitation on movement, such as bending, that he experiences.  
As for the rating criteria under Diagnostic Codes 5003-5260 
and 5257-5314, for degenerative arthritis, the knee, and 
muscle group XIV, the Board notes that there are no 
additional rating criteria of which the veteran could have 
been notified.  Consequently, the Board finds that the defect 
in notice as required by Vazquez-Flores was rectified by the 
veteran's apparent knowledge of the type of evidence he 
should submit in order to substantiate a higher rating.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA treatment records, private treatment records and 
the November 2005 compensation and pension (C&P) examination 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  

The Board notes that the veteran underwent multiple surgeries 
for a right patellectomy and a transplant of the quadriceps 
tendon with reinsertion and repair of the medial capsule 
joint, in 1955 at the Minneapolis VA Medical Center.  The 
treatment records associated with these surgeries are 
included in the claims file and have been reviewed.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claims.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.


During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that, at a minimum, 
a 38 U.S.C. § 5103(a) notice for an increased rating claim 
requires that the Secretary notify the claimant that, to 
substantiate such a claim:  (1) the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In the present case, the Board notes that first and fourth 
notice elements were satisfied by virtue of the November 2004 
and the March 2006 correspondence, which were followed by the 
June 2006 readjudication.  Cumulatively, the letters informed 
the veteran of the necessity of providing on his own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of his claimed disability and the effect 
that worsening has on the veteran's employment and daily life 
and included examples of pertinent medical and lay evidence 
that the veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  In particular regard to the impact that the 
veteran's increased disability has on his employment, the 
Board notes that the RO specifically advised the veteran in 
the March 2006 letter that VA considered evidence of the 
impact of his claimed disability and its symptoms on his 
employment in determining the disability rating and 
specifically asked the veteran to provide evidence such as 
statements from employers as to job performance, lost time, 
or other information regarding how his claimed disability 
affects his ability to work.  In particular regard to the 
impact that the veteran's increased disability has on his 
daily life, the Board observes that the RO asked the veteran 
in the March 2006 letter to submit statements to describe in 
what manner the veteran's disability had become worse and to 
submit his own statement describing his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by the disability.  Such 
information would elicit the type of information and evidence 
necessary to ascertain the effect of the veteran's claimed 
disability on his daily life.

The Board additionally notes that the third notice element 
was satisfied by virtue of the March 2006 notice letter.  
Indeed, the RO explained that VA will assign a rating from 0 
to 100 percent depending on the disability involved using a 
schedule for evaluating disabilities that is published as 
title 38 Code of Federal Regulations, Part 4.  The RO 
explained that VA considers the nature and symptoms of the 
condition, the severity and duration of its symptoms, and the 
impact of the condition and symptoms on employment in 
determining the disability rating.   

The Board notes, however, that the veteran has not been 
provided with adequate notice with respect to the second 
notice element in any VCAA correspondence issued during the 
course of this appeal and entitlement to a higher disability 
rating would not be satisfied by the veteran merely 
demonstrating a noticeable worsening or increase in severity 
of his disability.  Indeed, a specific measurement or test 
result is required in order for the veteran to obtain a 
higher disability rating for his knee injury under 38 C.F.R. 
§ 4.71a (2008), Diagnostic Codes 5256 through 5263.  

Nevertheless, the absence of such notice is deemed harmless 
error in this case as it can be reasonably concluded that the 
veteran had actual knowledge of the rating criteria.  Indeed, 
the schedular criteria for rating knee impairments was 
included in the March 2006 Statement of the Case (SOC) and 
the veteran has not asserted any lack of notice with respect 
such criteria.  Moreover, evidence identified as relevant to 
the veteran's claim has been obtained and considered with 
respect to this appeal and the veteran has had a meaningful 
opportunity to participate in the adjudication of his 
increased rating claim during the course of this appeal such 
that the essential fairness of the adjudication has not been 
compromised despite any absence of notice with respect to 
this element in the VCAA notice letters.     

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R § 3.159 (2008) with respect to nearly all provisions.  
For those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
notice defect was rendered non-prejudicial in terms of the 
essential fairness of the adjudication.  As such, the Board 
finds that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA examinations in January 2005 and July 2005.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95.  Additionally, VA and private treatment records 
identified as pertinent to the veteran's claim have been 
associated with the claims folder.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R.§ 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  
Further, the Board must evaluate the medical evidence of 
record since the filing of the claim for increased rating and 
consider the appropriateness of a 'staged rating' (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts).  See Hart v. Mansfield, No. 05-2424, WL 
4098218 (U.S. Vet. App. Nov. 19, 2007).

The veteran is currently assigned a 20 percent evaluation for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.

The veteran contends that he is entitled to a rating in 
excess of 20 percent.  A 40 percent evaluation is 
contemplated for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  'Regulation 
of activities,' is defined in Diagnostic Code 7913 as 
'avoidance of strenuous occupational and recreational 
activities.'  Id.

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
diabetes mellitus.  The record demonstrates that his diabetes 
mellitus requires daily insulin and a restricted diet.  
However, despite his assertions that his activities have been 
restricted as a direct result of his service-connected type 
II diabetes mellitus, the Board finds that the competent 
medical evidence demonstrates that any restriction of his 
activities is not medically required.  In fact, a December 
2004 VAMC treatment note indicates the veteran was not 
exercising enough and encouraged him to increase his physical 
activity.  When evidence exists that the appellant has been 
encouraged to be more physically active, such medical 
documentation 'contradicts any assertion that the appellant 
was being advised to limit his strenuous activity.'  See 
Camacho v. Nicholson, 21 Vet. App. 360 (2008).

The Board acknowledges the May 2005 VA examination report 
finding the veteran's diabetes has restricted his activities. 
However, the VA examiner based this statement on the fact 
that the veteran's insulin dependence precludes him from 
obtaining a commercial driver's license (CDL) and working as 
an interstate truck driver. The evidence of record indicates 
the veteran is disqualified from obtaining a CDL based solely 
on the fact that he is insulin dependent. Because this 
disqualification is not based on a medical assessment of his 
individual circumstances and symptoms of type II diabetes 
mellitus, it does not serve as competent medical evidence 
concerning the severity of the veteran's disability. 
Accordingly, the fact that the veteran cannot obtain a CDL 
due to his insulin dependence does not meet the requirement 
of Diagnostic Code 7913 that his diabetes mellitus requires 
that he avoid 'strenuous occupational and recreational 
activities.'  See generally Camacho, 21 Vet. App. at 365.  
There is no other evidence of record indicating that the 
veteran's occupational or recreational activities have been 
restricted by his diabetes mellitus.

The Board has also considered whether the evidence 
demonstrates entitlement to a higher evaluation based on all 
applicable criteria.  However, the Board concludes that the 
evidence of record does not demonstrate a disability picture 
that more closely approximates a 60 or 100 percent 
evaluation.  In this regard, there is no indication that he 
has experienced episodes ketoacidosis or hypoglycemic 
reactions necessitating hospitalization.  Additionally, there 
is no evidence of record that he requires twice a month 
visits to his diabetic care provider.  Finally, there is no 
indication that his diabetes mellitus is manifested by any 
complications that would be compensable if separately 
evaluated, or that he has had progressive loss of weight and 
strength.

As a final note, the Board has considered whether the veteran 
is entitled to staged ratings in accordance with Hart.  
However, the evidence throughout this appeal demonstrates 
that the veteran's service-connected type II diabetes 
mellitus is manifested by no more than the requirement for 
insulin and restricted diet.  As discussed above, the Board 
acknowledges that the veteran is unable to obtain a CDL due 
to his insulin dependence.  However, this does not constitute 
competent medical evidence of regulation of activities.  
Thus, the Board finds that his disability picture for 
diabetes mellitus more closely approximates that contemplated 
by a 20 percent evaluation throughout the appeal period.

In making its determination, the Board considered the 
applicability of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002);  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  However, as a preponderance of the evidence is 
against the assignment of an evaluation in excess of 20 
percent, such rule does not apply and the claim must be 
denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for type 
II diabetes mellitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


